UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2015 GULFMARK OFFSHORE, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-33607 (Commission file number) 76-0526032 (I.R.S. Employer Identification No.) 842 West Sam Houston Parkway North, Suite 400, Houston, Texas 77024 (Address of principal executive offices) (Zip Code) (713) 963-9522 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YES☐ NO☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES ☐ NO☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer☒ Accelerated filer☐ Non-accelerated filer ☐ Smaller reporting company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES☐ NO☐ Number of shares of Class A Common Stock, $0.01 par value, outstanding as of November 6, 2015: 25,732,335 GulfMark Offshore, Inc. Index Page Number Part I. Financial Information Item 1 Financial Statements 4 Unaudited Condensed Consolidated Balance Sheets 4 Unaudited Condensed Consolidated Statements of Operations 5 Unaudited Condensed Consolidated Statements of Comprehensive Income 6 Unaudited Condensed Consolidated Statement of Stockholders’ Equity 7 Unaudited Condensed Consolidated Statements of Cash Flows 8 Notes to the Unaudited Condensed Consolidated Financial Statements 9 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3 Quantitative and Qualitative Disclosures About Market Risk 35 Item 4 Controls and Procedures 35 Part II. Other Information Item 1 Legal Proceedings 35 Item 1A Risk Factors 35 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3 Defaults upon Senior Securities 36 Item 4 Mine Safety Disclosures 36 Item 5 Other Information 36 Item 6 Exhibits 36 Signatures 36 Exhibit Index 37 2 Forward-Looking Statements This Quarterly Report on Form 10-Q (this “Form 10Q”) contains certain forward-looking statements and other statements that are not historical facts concerning, among other things, market conditions, the demand for marine and transportation support services and future capital expenditures. Certain statements and information in this Form-10-Q may constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. The words “believe,” “expect,” “anticipate,” “plan,” “intend,” “foresee,” “should,” “would,” “could” or other similar expressions are intended to identify forward-looking statements, which are generally not historical in nature. These statements are subject to certain risks, uncertainties and assumptions, including, without limitation: ● operational risk, ● volatility in oil and natural gas prices, ● catastrophic or adverse sea or weather conditions, ● dependence on the oil and natural gas industry, ● delay or cost overruns on construction projects or insolvency of the shipbuilders, ● lack of shipyard or equipment availability, ● unplanned customer suspensions, cancellations, rate reductions or non-renewals, ● further reductions in capital expenditure budgets by customers, ● ongoing capital expenditure requirements, ● changes in tax laws, ● uncertainties surrounding environmental and government regulation, ● uncertainties surrounding deep water permitting and exploration and development activities, ● risks relating to compliance with the Jones Act, ● risks relating to leverage, ● risks of foreign operations, risk of war, sabotage, piracy, cyber-attack or terrorism, ● assumptions concerning competition, and ● risks of currency fluctuations. These statements are based on certain assumptions and analyses made by us in light of our experience and perception of historical trends, current conditions, expected future developments and other factors we believe are appropriate under the circumstances. Such forward-looking statements are subject to risks and uncertainties, including the risk factors discussed above and those discussed in our Annual Report on Form 10-K for the year ended December 31, 2014 (the “2014 Form 10-K”), filed with the Securities and Exchange Commission (“SEC”), general economic and business conditions, the business opportunities that may be presented to and pursued by us, changes in law or regulations and other factors, many of which are beyond our control. We cannot assure you that we have accurately identified and properly weighed all of the factors which affect market conditions and demand for our vessels, that the information upon which we have relied is accurate or complete, that our analysis of the market and demand for our vessels is correct, or that the strategy based on that analysis will be successful. Readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the date hereof. We undertake no obligation to publicly update or revise any forward-looking statements after the date they are made, whether as a result of new information, future events or otherwise. 3 PART 1. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS GULFMARK OFFSHORE, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (In thousands, except par value amounts) ASSETS Current assets: Cash and cash equivalents $ 31,172 $ 50,785 Trade accounts receivable, net of allowance for doubtful accounts of $1,424 and $2,506, respectively 55,353 88,721 Other accounts receivable 7,624 9,410 Prepaid expenses and other current assets 19,459 17,825 Total current assets 113,608 166,741 Vessels, equipment, and other fixed assets at cost, net of accumulated depreciation of $458,917 and $428,538, respectively 1,228,229 1,356,839 Construction in progress 69,596 127,722 Goodwill - 25,010 Intangibles, net of accumulated amortization of $18,741 in 2014 - 15,858 Deferred costs and other assets 18,182 24,185 Total assets $ 1,429,615 $ 1,716,355 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 15,051 $ 22,494 Income and other taxes payable 7,482 4,578 Accrued personnel costs 13,421 20,403 Accrued interest expense 1,604 9,610 Other accrued liabilities 5,354 10,338 Total current liabilities 42,912 67,423 Long-term debt 523,638 544,732 Long-term income taxes: Deferred tax liabilities 106,121 104,346 Other income taxes payable 20,834 24,730 Other liabilities 6,837 6,371 Stockholders' equity: Preferred stock, no par value; 2,000 authorized; no shares issued - - Class A Common Stock, $0.01 par value; 60,000 shares authorized; 27,965 and 27,361 shares issued and 25,738 and 25,114 outstanding, respectively; Class B Common Stock $0.01 par value; 60,000 shares authorized; no shares issued 273 271 Additional paid-in capital 416,602 410,641 Retained earnings 460,819 659,403 Accumulated other comprehensive income (loss) ) ) Treasury stock, at cost ) ) Deferred compensation expense 8,494 7,544 Total stockholders' equity 729,273 968,753 Total liabilities and stockholders' equity $ 1,429,615 $ 1,716,355 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 GULFMARK OFFSHORE, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended Nine Months Ended September 30, September 30, (In thousands, except per share amounts) Revenue $ 60,668 $ 128,686 $ 224,221 $ 379,651 Costs and expenses: Direct operating expenses 40,509 62,230 137,680 178,253 Drydock expense 3,932 4,353 15,341 16,249 General and administrative expenses 13,315 15,021 35,800 46,913 Depreciation and amortization 18,674 19,168 55,927 56,729 Impairment charges 152,103 - 152,103 7,459 Gain on sale of assets and other ) Total costs and expenses 227,749 93,895 396,067 298,726 Operating income (loss) ) 34,791 ) 80,925 Other income (expense): Interest expense ) Interest income 71 49 189 79 Foreign currency loss and other ) Total other expense ) Income (loss) before income taxes ) 25,141 ) 58,657 Income tax benefit (provision) ) ) 361 ) Net income (loss) $ ) $ 24,344 $ ) $ 55,100 Earnings (loss) per share: Basic $ ) $ 0.92 $ ) $ 2.09 Diluted $ ) $ 0.92 $ ) $ 2.09 Weighted average shares outstanding: Basic 24,767 26,390 24,690 26,389 Diluted 24,767 26,390 24,690 26,394 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 GULFMARK OFFSHORE, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Three Months Ended September 30, Nine Months Ended September 30, (In thousands) (In thousands) Net income (loss) $ ) $ 24,344 $ ) $ 55,100 Comprehensive income: Foreign currency loss ) Total comprehensive income (loss) $ ) $ ) $ ) $ 30,589 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 6 GULFMARK OFFSHORE, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY For the Nine Months Ended September 30, 2015 (In thousands) Common Stock Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Treasury Stock Deferred Compen-sation Expense Total Stockholders' Equity Shares Share Value Balance at December 31, 2014 $ 271 $ 410,641 $ 659,403 $ ) ) $ ) $ 7,544 $ 968,753 Net loss - - ) - ) Dividends - - 13 - 13 Issuance of common stock 2 8,038 - 8,040 Treasury stock - 21 2,404 - 2,404 Deferred compensation plan - ) - - ) ) 950 ) Translation adjustment - - - ) - - - ) Balance at September 30, 2015 $ 273 $ 416,602 $ 460,819 $ ) ) $ ) $ 8,494 $ 729,273 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 7 GULFMARK OFFSHORE, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended September 30, (In thousands) Cash flows from operating activities: Net income (loss) $ ) $ 55,100 Adjustments to reconcile net income (loss) to net cash provided by operations: Depreciation and amortization 55,927 56,729 Gain on sale of assets ) ) Impairment charges 152,103 7,459 Amortization of stock-based compensation 5,270 5,607 Amortization of deferred financing costs 1,799 1,396 Provision for doubtful accounts receivable, net of write-offs ) 2,158 Deferred income tax provision (benefit) 2,689 ) Foreign currency transaction loss 157 888 Change in operating assets and liabilities: Accounts receivable 33,281 ) Prepaids and other ) ) Accounts payable ) 966 Other accrued liabilities and other ) ) Net cash provided by operating activities 25,289 105,312 Cash flows from investing activities: Purchases of vessels, equipment and other fixed assets ) ) Release of deposits held in escrow 3,683 5,060 Proceeds from disposition of vessels and equipment 8,226 15,361 Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from borrowings under revolving loan facility 39,000 50,045 Repayment of borrowings under revolving loan facility ) ) Cash dividends - ) Stock repurchases - ) Debt issuance costs ) ) Proceeds from issuance of stock 702 787 Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of the period 50,785 60,566 Cash and cash equivalents at end of period $ 31,172 $ 32,663 Supplemental cash flow information: Interest paid, net of interest capitalized $ 30,169 $ 28,603 Income taxes paid, net 1,371 3,585 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 8 GULFMARK OFFSHORE, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (1)GENERAL INFORMATION Organization and Nature of Operations The condensed consolidated financial statements of GulfMark Offshore, Inc. and its subsidiaries included herein have been prepared by us without audit, pursuant to the rules and regulations of the SEC. Unless otherwise indicated, references to “we”, “us”, “our” and the “Company” refer collectively to GulfMark Offshore, Inc. and its subsidiaries and predecessors. Certain information relating to our organization and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles, or U.S. GAAP, has been condensed or omitted in this Form 10-Q pursuant to such rules and regulations. However, we believe that the disclosures herein are adequate to make the information presented not misleading. The consolidated balance sheet as of December 31, 2014, has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by U.S. GAAP for complete financial statements. It is recommended that these financial statements be read in conjunction with our consolidated financial statements and notes thereto included in our 2014 Form 10-K. In the opinion of management, all adjustments, which include reclassification and normal recurring adjustments necessary to present fairly the unaudited condensed consolidated financial statements for the periods indicated, have been made. All significant intercompany accounts have been eliminated. Certain reclassifications of previously reported information may be made to conform with current year presentation. We provide offshore marine support and transportation services primarily to companies involved in the offshore exploration and production of oil and natural gas. Our vessels transport materials, supplies and personnel to offshore facilities, as well as move and position drilling structures. The majority of our operations are conducted in the North Sea, offshore Southeast Asia and the Americas. We also operate our vessels in other regions to meet our customers’ requirements. 9 Earnings Per Share Basic Earnings Per Share, or EPS, is computed by dividing net income by the weighted average number of shares of Class A Common Stock outstanding during the period. Diluted EPS is computed using the treasury stock method for Class A Common Stock equivalents. The reconciliation between basic and diluted earnings per share from income attributable to Class A Common Stock stockholders, including allocation to participating securities, is as follows: Three Months Ended Nine Months Ended September 30, September 30, (In thousands, except per share amounts) Income: Net income (loss) attributable to common stockholders $ ) $ 24,344 $ ) $ 55,100 Undistributed income allocated to participating securities - Basic ) 24,344 ) 55,100 Undistributed income allocated to participating securities - Undistributed income reallocated to participating securities - Diluted $ ) $ 24,344 $ ) $ 55,100 Shares: Basic Weighted-average common shares outstanding 24,767 26,390 24,690 26,389 Dilutive effect of stock options and restricted stock awards - - - 5 Diluted 24,767 26,390 24,690 26,394 Income (loss) per common share: Basic $ ) $ 0.92 $ ) $ 2.09 Diluted $ ) $ 0.92 $ ) $ 2.09 (2) IMPAIRMENT CHARGES Reduction in Value of Long-Lived Assets and Goodwill Our tangible long-lived assets consist primarily of vessels and construction-in-progress. Our intangible asset is associated with customer relationships in the U.S. Gulf of Mexico acquired in our 2008 acquisition of Rigdon Marine Corporation and Rigdon Marine Holdings, LLC. Our goodwill relates to the 2001 acquisition of Sea Truck Holding AS and the 1998 acquisition of Brovig SupplyAS. In assessing potential impairment related to our long-lived assets, the carrying values of the assets are compared with undiscounted expected future cash flows. If the carrying value of any long-lived asset is greater than the related undiscounted expected future cash flows, we measure impairment by comparing the fair value of the asset with its carrying value. At least annually, we assess whether goodwill is impaired based on certain qualitative factors. In late 2014, the oil and gas industry experienced a significant decline in the price of oil causing an industry-wide downturn which has continued into 2015. The oil price recovered to almost $60 per barrel in the second quarter but continued its decline in the third quarter bottoming at near $40 per barrel. This downturn has impacted the operational plans for oil companies and consequently has affected the drilling and support service sector. We have experienced a negative impact on day rates and utilization in 2015 which is expected to continue into 2016. As of December 31, 2014, we performed a full assessment of goodwill that did not indicate impairment. We performed another assessment in the second quarter of 2015 that did not indicate impairment, but the margin of coverage, given our assumptions, had narrowed since December 31, 2014. In the second quarter, we also performed a Step 1 assessment of our long-lived assets, including the intangible asset, for impairment and concluded that no impairment was indicated. These assessments were performed as a result of the triggering events described in the preceding paragraph. 10 Industry conditions continued to deteriorate in the third quarter and we again performed full assessments. For the quarter ended September 30, 2015, we recorded in our condensed consolidated statements of operations $152.1 million of impairment charges related to reduction in value of assets due to impairment. The components of reduction in value of assets are as follows (in thousands): Goodwill impairment $ 22,554 Long-lived assets impairment Intangible asset impairment Vessel component impairment Total reduction in value of assets $ 152,103 Goodwill Impairment Goodwill is tested for impairment in the third quarter each year or on an interim basis if events or circumstances indicate that the fair value of goodwill has decreased below its carrying value. We completed a qualitative analysis of goodwill in the third quarter of 2015 and determined that further testing was necessary. Our goodwill impairment evaluation indicated that the carrying value of the North Sea segment exceeded its fair value so that goodwill was potentially impaired. We then performed the second step of the goodwill impairment test, which involved calculating the implied fair value of our goodwill by allocating the fair value of the North Sea segment to all of the assets and liabilities (other than goodwill) and comparing it to the carrying amount of goodwill. To estimate the fair value of the reporting unit we used a 50% weighting of the discounted cash flow method and a 50% weighting of the public company guideline method in determining fair value of the North Sea reporting unit. We determined that the implied fair value of our goodwill for the North Sea segment was less than its carrying value and recorded a $22.6 million impairment of the North Sea segment’s goodwill. Long-Lived Asset Impairment Long-lived assets are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of such assets may not be recoverable. Recoverability of assets to be held and used is assessed by a comparison of the carrying amount of such assets to their fair value. Cash flow estimates are based upon, among other things, historical results adjusted to reflect the best estimate of operating performance. If an asset group’s fair value is less than the carrying amount of that asset groups, impairment losses are recorded in the amount by which the carrying amount of such assets exceeds the fair value. The estimates of fair value of our vessels and intangible asset were obtained from fair value appraisals performed at our request by third party appraisal firms. At September 30, 2015, we recorded $129.2 million in expense in connection with the impairment of our long-lived assets in the U.S. Gulf of Mexico, which is a part of our Americas segment. The impairment consisted of $115.5 million related to our vessels and $13.7 million related to our intangible asset. The impairment in value of long-lived assets in the U.S. Gulf of Mexico was primarily driven by the disproportionally higher decline in day rates and utilization in the U.S. Gulf of Mexico compared to the other areas in which we provide offshore supply vessel services. We will continue to monitor the industry and our asset groups for indications of impairment and will perform additional assessments as conditions and circumstances warrant. 11 Vessel Component Impairment We have certain vessel components in our North Sea region fixed asset base that were intended to be used in our new-build program. In second quarter 2014, we evaluated the use of these components and determined that they would not be used in our new-build fleet. We are actively pursuing a sale of the equipment, but there is a limited market. We adjusted the carrying value at June 30, 2014 to reflect the net realizable value. These assets are included in deferred costs and other assets on our balance sheet. The total charge to impairment expense related to these components at June 30, 2014 was $7.0 million. The adjustment value was based on an appraisal prepared by a third party appraisal firm. We obtained an updated appraisal at the end of each quarter since June 30, 2014 with no indications of material additional impairment until the third quarter 2015. We have charged an additional $0.4 million to impairment expense as of September 30, 2015 based on the updated appraisal. ( 3 )VESSEL ACQUISITIONS AND DISPOSITIONS Interest is capitalized in connection with the construction of vessels. During the three and nine month periods ended September 30, 2015, we capitalized $1.4 million and $3.9 million of interest, respectively. During the three and nine month periods ended September 30, 2014, we capitalized $1.7 million and $6.6 million of interest, respectively. At December 31, 2014, we classified a North Sea vessel as an asset held for sale and determined that its carrying value was less than our estimate of the amount we would realize in a sale. As a result, we reduced the carrying value by $1.5 million which was included in our results of operations as impairment. The adjusted carrying value of this vessel was based on a purchase and sale agreement. In January 2015, we completed the sale of the asset at approximately its carrying value. In July 2015, we sold one of our North Sea vessels and recorded a gain on sale of approximately $0.7 million. In November 2015, we entered into a letter of intent to sell one of our North Sea region vessels and we expect to record a loss on sale in the fourth quarter of approximately $2.1 million. In 2011, our Board of Directors approved the initiation of a new-build construction program. We began the program in the North Sea region where we contracted with three shipyards to build a total of six platform supply vessels (“PSVs”). In late 2011, we exercised an option with one of the shipyards to build an additional PSV. The original estimated cost of these seven PSVs was $288.0 million. The first four of these vessels were delivered in the third quarter of 2013, a fifth vessel was delivered in the fourth quarter of 2013 and the sixth and seventh vessels were delivered in the first quarter of 2014. In 2012, we signed agreements with two U.S. shipyards (Thoma-Sea and BAE Systems) contracting the two shipyards to build two U.S. flagged PSVs each for the U.S. Gulf of Mexico region. The original estimated total cost of these four PSVs was approximately $168.0 million. The Thoma-Sea vessels have been delivered. The first was delivered in the second quarter of 2014, while the second vessel was delivered in January 2015. Neither of the BAE vessels has been delivered. In addition, both vessels are significantly past the delivery date in the original contract. The current schedule anticipates delivery of these remaining vessels in the first and second quarters of 2016 and additional delays may occur. Given the significant delays and other technical problems associated with the construction and delivery of these vessels, to preserve our rights, we have initiated arbitration proceedings with BAE as provided for under our contract. 12 Also in 2012, we placed $52.4 million in escrow related to the two Thoma-Sea new-builds described above and in the table below. Progress payments were drawn from escrow as they became due. There was $3.7 million remaining in escrow, which was presented in long-term assets in the balance sheet as of December 31, 2014, and which was released to Thoma-Sea upon the delivery of the second vessel in January 2015. Funds in the escrow account were invested in U.S. government securities. In April 2014, we approved the construction of an additional North Sea PSV by Simek with an estimated total cost of 359.0 million NOK and an expected delivery date in the first quarter of 2016. The following tables illustrate the details of the vessels under construction, including original contract cost, and the vessels added or acquired: Vessels Under Construction as of November 6, 2015 Construction Yard Region Type(1) Expected Delivery Length (feet) BHP DWT Expected Cost (millions) BAE Systems Americas LgPSV Q1 2016 10,960 5,300 $ 48.0 BAE Systems Americas LgPSV Q2 2016 10,960 5,300 $ 48.0 Simek N. Sea LgPSV Q1 2016 11,935 4,700 NOK 359.0 Note: Final cost may differ due to foreign currency fluctuations. Vessels Disposed of Since December 31, 2014 Year Length Month Vessel Region Type(1) Built (feet) BHP DWT Disposed North Truck N. Sea LgPSV Jan-15 Highland Trader N. Sea LgPSV Jul-15 (1) LgPSV - Large Platform Supply Vessel BHP - Brake Horsepower DWT - Deadweight Tons 13 4 )LONG-TERM DEBT Our long-term debt at September 30, 2015 and December 31, 2014 consisted of the following: September 30, December 31, (In thousands) Senior Notes Due 2022 $ 500,000 $ 500,000 Multicurrency Facility Agreement 23,000 44,000 523,000 544,000 Debt Premium 638 732 Total $ 523,638 $ 544,732 The following is a summary of scheduled debt maturities by year: Year Debt Maturity (In thousands) $ - 23,000 Thereafter 500,000 Total $ 523,000 Senior Notes Due 2022 On March12, 2012, we issued $300.0 million aggregate principal amount of 6.375% senior notes due 2022. On December5, 2012, we issued an additional $200.0 million of senior notes with substantially the same terms as the previous $300.0 million issuance (together with the original issue, the “Senior Notes”). The Senior Notes pay interest semi-annually on March15 and September15. Prior to March15, 2017, we may redeem some or all of the Senior Notes for cash at a redemption price equal to 100% of their principal amount plus an applicable make-whole premium and accrued and unpaid interest to the redemption date. The make-whole premium is based on U.S. treasuries plus 50 basis points. On and after March15, 2017, we may redeem some or all of the Senior Notes at the redemption prices (expressed as percentages of principal amount) equal to 103.188% for the twelve-month period beginning March15, 2017, 102.125% for the twelve-month period beginning March15, 2018, 101.063% for the twelve-month period beginning March15, 2019 and 100.000% beginning March15, 2020, plus accrued and unpaid interest to the redemption date. In conjunction with the Senior Notes offering, we incurred $12.7 million in debt issuance costs which are included in our balance sheet under deferred costs and other assets and are being amortized into interest cost over the life of the Senior Notes using the effective interest method. At September 30, 2015, the fair value of the Senior Notes, based on quoted market prices, was approximately $306.3 million, compared to a carrying amount of $500.6 million. 14 Multicurrency Facility Agreement On September 26, 2014, we entered into a Multicurrency Facility Agreement (the“Multicurrency Facility Agreement”) among us, as guarantor, one of our indirect wholly-owned subsidiaries, as borrower (the “Borrower”), and a group of financial institutions, as lenders (the “Lenders”). This facility has a scheduled maturity date of September 26, 2019 and commits the Lenders to provide revolving loans up to $300.0 million at any one time outstanding, subject to certain terms and conditions, and contains sublimits for swingline loans and the issuance of letters of credit. The Borrower has the option to request increases in the aggregate commitments under the facility to an aggregate principal amount not to exceed $400.0 million, also subject to certain terms and conditions. Revolving loans under the Multicurrency Facility Agreement will accrue interest at LIBOR, plus an applicable margin, and swingline loans will accrue interest at the alternate base rate margin. The applicable margin will be based on our most recent capitalization ratio. The fee for unused commitments is 37.5 basis points per annum. In February 2015, we entered into an amendment to the Multicurrency Facility Agreement that reduced the requirement under the interest coverage ratio covenant. In return for the reduction, the Lenders imposed certain financial restrictions, including limiting our ability make certain payments for dividends, acquisitions or share repurchases. We paid an additional $1.0 million in fees and our unused commitment fee rate increased to 50 basis points. In July 2015, we entered into an amendment to the Multicurrency Facility Agreement that, among other changes, (a) reduced the interest coverage ratio requirements applicable to certain periods, (b) changed the required collateral to lenders’ commitments ratio for certain periods, (c) added a new mechanism for curing defaults on financial covenants and (d) removed a requirement that we take delivery of certain vessels. In return for the amendment, the lenders required that we agree to certain changes, including (u) increasing the commitment fee during certain periods to 75 basis points, (v) reducing commitments under the facility from $300.0 million to $200.0 million, (w) increasing the rate of interest accruing under the facility to LIBOR plus a margin, which is currently 2.75%, (x) adding a new covenant that liquidity not be less than $50.0 million, (y) reducing the amounts of business acquisitions, collateral dispositions, capital expenditures, joint ventures, distributions to equity holders and indebtedness permitted during certain periods and (z) subjecting certain affiliate parties that are not obligors to the Multicurrency Facility Agreement’s limitations on business acquisitions, capital expenditures and joint ventures during certain periods. We paid an additional $1.0 million in fees to close this amendment which is being capitalized and amortized over the remaining term of the Multicurrency Facility Agreement. In addition, since we reduced our overall borrowing capacity under the Multicurrency Facility Agreement, we were required to expense a portion of the debt issue costs that were being deferred on our consolidated balance sheet. In conjunction with closing the amendment, we charged $1.8 million to interest expense in the third quarter of 2015. We have unamortized fees paid to the arrangers, the agent and the security trustee totaling $4.4 million at September 30, 2015, which fees are being amortized into interest cost on a straight-line basis over the life of the Multicurrency Facility Agreement. The weighted average interest rate applicable to amounts outstanding at September 30, 2015 was 2.95%. 15 The Multicurrency Facility Agreement, as amended, is secured by certain vessels of the Borrower. The collateral that secures the loans under the Multicurrency Facility Agreement may also secure all of the Borrower’s obligations under any hedging agreements between the Borrower and any Lender or other hedge counterparty to the Multicurrency Facility Agreement. We unconditionally guaranteed all existing and future indebtedness and liabilities of the Borrower arising under the Multicurrency Facility Agreement and other related loan documents. Such guarantee may also cover obligations of the Borrower arising under any hedging arrangements. The Multicurrency Facility Agreement is subject to certain financial covenants. At September 30, 2015, we were in compliance with all the covenants and had $23.0 million borrowed and outstanding. The unused borrowing capacity under theMulticurrency Facility Agreement, after giving effect to standby letters of credit, was $175.1 million. If the current industry conditions remain the same, it is possible that we will not be in compliance with certain covenants by mid-year 2016. We intend to work with the Lendersto negotiate amendments or waivers, if required, before we actually breach any covenants. A likely result of any amendment or waiver would be additional restrictions from theLenders and a potential reduction in the amounts available for borrowing under the facility. There can be no assurance that we would be able to negotiate acceptable terms in the facility agreements should a breach occur. Norwegian Facility Agreement On June 20, 2013, we entered into an amendment to our December 27, 2012 agreement (the“Norwegian Facility Agreement”) among us, as guarantor, one of our indirect wholly-owned subsidiaries, as borrower (the “Norwegian Borrower”), and a Norwegian bank as lead lender (the “Norwegian Lender”). The amendment was established to adjust certain covenants and to allow us to begin to draw on available credit. The Norwegian Facility Agreement has a scheduled maturity date of September30, 2017 and commits the Norwegian Lender to provide loans up to an aggregate principal amount of 600.0million NOK (approximately $70.4 million at September 30, 2015) at any one time outstanding, subject to certain terms and conditions. We paid fees to the Norwegian Lender totaling $1.3 million, which are being amortized into interest cost over the life of the Norwegian Facility Agreement using the effective interest method. On October 23, 2014, we entered into an additional amendment to the Norwegian Facility Agreement which extended the scheduled maturity date from September 30, 2017 to September 30, 2019 and revised certain financial covenants. Loans under the Norwegian Facility Agreement accrue interest at Norwegian InterBank Offered Rate, plus an applicable margin based on our capitalization ratio. The fee for unused commitments is 50 basis points per annum. In February 2015, we entered into an amendment to the Norwegian Facility Agreement that reduced the requirement under the covenant governing the interest coverage ratio. In return for the reduction, the lenders required that we agree to certain financial restrictions, including limiting our ability make certain payments for dividends, acquisitions or share repurchases. We paid an additional $0.2 million in fees. In July 2015, we entered into an amendment to the Norwegian Facility Agreement that, among other changes, (a) modified the interest coverage ratio requirements applicable to certain periods to conform to the interest coverage ratio requirements applicable to the same periods as set forth in the Multicurrency Facility Agreement, as amended and described above, (b) added a new covenant that liquidity not be less than $50.0 million and (c) increased the commitment fee. The borrowing capacity under Norwegian Facility Agreement did not change. We paid an additional $0.1 million in fees. Our unused commitment fee rate increased to 65 basis points. 16 The Norwegian Facility Agreement, as amended, is secured by certain vessels of the Norwegian Borrower. The collateral that secures the loans under the Norwegian Facility Agreement may also secure all of the Norwegian Borrower’s obligations under any hedging agreements between the Norwegian Borrower and the Norwegian Lender or other hedge counterparty to the Norwegian Facility Agreement. We unconditionally guaranteed all existing and future indebtedness and liabilities of the Norwegian Borrower arising under the Norwegian Facility Agreement and other related loan documents. Such guarantee may also cover obligations of the Norwegian Borrower arising under any hedging arrangements described above. The Norwegian Facility Agreement is subject to certain financial covenants. At September 30, 2015, we had no amounts borrowed and outstanding and were in compliance with all the covenants under this agreement. If the current industry conditions remain the same, it is possible that we will not be in compliance with certain covenants by mid-year 2016. We intend to work with theLenders to negotiate an amendments or waivers, if required, before we actually breach any covenants. A likely result of any amendment or waiver would be additional restrictions from theLenders and a potential reduction in the amounts available for borrowing under the facility. There can be no assurance that we would be able to negotiate acceptable terms in the facility agreements should a breach occur. (5 )INCOME TAXES Our estimated annual effective tax rate, adjusted for discrete tax items, is applied to interim periods’ pretax income (loss). We consider a portion of the earnings of our foreign subsidiaries to be permanently reinvested, and as such, we have not provided for any U.S. federal or state income taxes on the permanently reinvested earnings. Due to the reduction in our revenues this quarter, we have determined to repatriate all future foreign earnings and $200 million of prior earnings of our non-U.S. subsidiaries, thereby reducing our total permanently reinvested earnings. This has resulted in a non-cash tax charge, due to our cumulative net operating loss position, of approximately $70.0 million in the third quarter of 2015. We have not provided for U.S. deferred taxes on the remaining permanently reinvested earnings of approximately $800.0 million at September 30, 2015. If these amounts were repatriated we would owe U.S. income taxes at the U.S. statutory tax rate minus applicable foreign tax credits. As of September 30, 2015 we had approximately $30 million of cash held by our foreign subsidiaries which would be subject to U.S. tax upon repatriation. ( 6 )STOCKHOLDERS’ EQUITY Repurchases of Equity Securities On December 11, 2012, our Board of Directors approved a stock repurchase program for up to a total of $100 million of our issued and outstanding Class A common stock. The stock may be repurchased from time to time on the open market or in privately negotiated transactions. Repurchases can be made from time to time using a variety of methods, which may include open market purchases or purchases through a Rule 10b5-1 trading plan, all in accordance with SEC and other applicable legal requirements. The specific timing, price and size of purchases will be determined by our management based on prevailing stock prices, general economic and market conditions and other considerations. The repurchase program does not obligate us to acquire any particular amount of common stock and may be suspended or discontinued at any time. In the third quarter 2014, we repurchased 264,354 shares of common stock under this plan at an average price of $36.53 per share. In February 2015, we entered into an amendment to our revolving credit agreements that reduced the requirement under the covenant governing the interest coverage ratio. In return for the reduction, the lenders required that we agree to certain financial restrictions, including limiting our ability make certain payments for dividends, acquisitions or share repurchases. 17 Dividends In December 2012, our Board of Directors declared an annual cash dividend on our Class
